Citation Nr: 0314192	
Decision Date: 06/30/03    Archive Date: 07/03/03

DOCKET NO.  96-48 779A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
lumbosacral strain with degenerative changes.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Knight Enferadi, Counsel




INTRODUCTION

The veteran had verified active service from August 1960 to 
August 1990.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 1996 rating decision by the Department of 
Veterans Affairs (VA) Waco, Texas, Regional Office (RO).  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.  

2.  The veteran's lumbosacral strain with degenerative 
changes is manifested by not more than mild to moderate 
degenerative changes, with some restrictions in range of 
motion.  


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 
20 percent for lumbosacral strain with degenerative changes 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. 4.71a, Diagnostic Codes 5003, 5290, 5293, 5295 
(2000, 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) was enacted 
in November 2000.  The Act emphasized VA's obligation to 
notify claimants what information or evidence is needed to 
substantiate a claim and which affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002).  The law applies to all claims filed on or after 
the date of its enactment or, as in this case, filed before 
the date of enactment and not yet subject to a final decision 
as of that date because of an appeal filed which abated the 
finality of the decision appealed.  38 U.S.C.A. § 5107, Note 
(West 2002).  In addition, VA promulgated regulations that 
implement the statutory changes effected by the VCAA.  38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) (2002).  These 
regulations, likewise, apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to 
any claim filed before that date but not yet decided by VA as 
of that date, except as specified.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001).  

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions.  That is, rating 
decisions dated in July 1992, May 1995, April 1996, and 
October 1996; the statement of the case (SOC) dated in June 
1996, the Decision Review Officer's Informal Conference in 
March 1998; the supplemental statements of the case (SSOC) 
dated in October 1994, December 1996, April 2002, and 
November 2002; and the letter giving the veteran notification 
of the VCAA dated in April 2003, provided the veteran with 
the applicable law and regulations and gave adequate notice 
as to the evidence needed to substantiate his claim.  In 
addition, the VCAA letter explained the notice and duty to 
assist provisions of the new law, including the respective 
responsibilities of the parties to secure evidence, and asked 
the veteran to submit or authorize VA to obtain outstanding 
evidence relevant to the appeal.  Thus, the Board is 
satisfied that the RO has provided all notice as required by 
the VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

With respect to the duty to assist, the RO has secured VA 
medical examinations and VA and private outpatient records.  
The veteran has not authorized VA to obtain any additional 
private evidence.  The Board finds that the duty to assist 
the veteran with the development of his claim is satisfied.  
38 U.S.C.A. § 5103A (West 2002).  



Analysis

The veteran maintains that symptoms associated with his 
service-connected lumbosacral strain with degenerative 
changes have increased in severity over time and that his 
disability warrants an evaluation greater than the current 
20 percent.  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the service medical records and all other evidence of record 
pertaining to the history of the veteran's lumbosacral strain 
with degenerative changes.  

The Board has found nothing in the historical record which 
would lead to the conclusion that the current evidence of 
record is not adequate for rating purposes.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4.  The Board attempts to determine the 
extent to which the veteran's disability adversely affects 
his ability to function under the ordinary conditions of 
daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.  

The regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibly constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of disability.  The medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  Functional impairment is based on lack of 
usefulness and may be due to pain, supported by adequate 
pathology and evidenced by visible behavior during motion.  
Many factors are for consideration in evaluating disabilities 
of the musculoskeletal system and these include pain, 
weakness, limitation of motion, and atrophy.  Painful motion 
with the joint or periarticular pathology which produces 
disability warrants the minimum compensation.  38 C.F.R. §§ 
4.1, 4.2, 4.10, 4.40, 4.45, 4.59.  

A VA x-ray study performed in October 1997, as compared to a 
prior x-ray study done in July 1996, revealed no interval 
change.  There was evidence of a prior laminectomy involving 
L4-5, mild degenerative disc disease at L5-S1, and no other 
significant findings.  The diagnosis was unchanged 
lumbosacral spine exhibiting laminectomy defect and mild 
degenerative disc disease at L5-S1 with minimal spondylosis 
deformans.  

During a VA examination conducted in November 1997, the 
examiner reported the veteran's complaints of stiffness and 
daily pain with easy fatigability.  The veteran took Extra 
Strength Tylenol to control the pain; he used no crutches or 
cane.  The examiner recited the veteran's history of a lumbar 
laminectomy in May 1996 for significant spinal stenosis.  
There were no post-surgery complications.  Objective findings 
included normal configuration of the spine and a well-healed 
scar over the lumbar area.  Pain was manifested when pressing 
on the lumbar area.  The veteran walked with a normal gait 
and there were no postural abnormalities, or neurological 
defects.  Some degree of decrease in range of motion was 
noted in that the veteran could not bend down all the way to 
tie his shoes without experiencing pain.  The examiner noted 
normal range of motion and lumbar spinal stenosis.  

The veteran underwent a VA examination in April 1998 at which 
time the examiner recited the veteran's history of 
symptomatology associated with the low back.  At the time of 
examination, the veteran stated that his low back pain was 
much more severe than before and interfered with his daily 
activities and his occupation as a school teacher.  He 
reported that he had very little relief with the vitamins and 
the Extra Strength Tylenol he was taking.  Despite the 
previous surgery, the veteran reported that his symptoms 
continued with episodes of severe low back pain on a daily 
basis.  The veteran stated that his pain increased on 
prolonged standing, walking, prolonged sitting and stooping 
or bending.  

Objective findings included the following range of motion:  
flexion forward was limited to 70 degrees; extension backward 
was limited to 5 degrees; right lateral flexion was limited 
to 20 degrees; and left lateral flexion was limited to 
15 degrees.  Rotation to the right was limited to 10 degrees 
and rotation to the left was limited to 15 degrees.  The 
surgical scar was well-healed.  Pain in the lumbar spine 
began at 75 degrees of flexion and ended at 70 degrees.  Pain 
also began at 10 degrees of extension and ended at 5 degrees.  
The examiner reported that on acute flare-ups of pain, range 
of motion was decreased 25 percent, but that it was not 
possible to give the exact degrees.  Pain was visibly 
manifested on motion of the lumbosacral spine.  Further, 
there was moderate paravertebral muscle spasm involving the 
lumbar spine, no fixed deformity, and no neurological 
abnormality of the lumbosacral spine.  The examiner concluded 
that there was osteoporosis and degenerative changes present 
involving the lumbar spine.  The examiner diagnosed chronic 
lumbosacral strain with osteoporosis and degenerative changes 
involving the lumbar spine supported by x-ray findings; 
status post lumbar laminectomy for herniated disc at L5-S1; 
bulging disc at L4-L5 and L5-S1; cannot totally rule out 
herniation of nucleus pulposus at L5-S1; and spondylosis 
deformans involving the lumbar spine.  

In August 2002, the veteran underwent a VA examination, at 
which time the examiner noted the veteran's past medical 
history involving the lumbar spine.  The examiner noted that, 
following surgery, the veteran underwent physical therapy and 
that his pain had subsided for about five years.  Over the 
past year, the veteran reported increased pain associated 
with his low back.  At the time of examination, the veteran 
described the pain as constant, sharp, nonradiating, and 
quantified at 5/10.  The pain was exacerbated by bending, 
stooping, prolonged standing or sitting, partially alleviated 
by medication (Lortab).  The veteran also reported stiffness 
and fatigability of the lower back.  He reported that his 
disability affected him in his occupation as a teacher 
because the position required prolonged standing, bending, 
and stooping, which exacerbated the pain.  The veteran used a 
cane for ambulation.  

The examiner noted a well-healed 9.5 centimeter surgical 
scar.  On range of motion testing, active and passive range 
of motion disclosed:  forward flexion to 60 degrees, backward 
extension to 8 degrees; right and left lateral flexion to 
15 degrees; right and left rotation to 10 degrees; pain began 
at 50 degrees on forward flexion, at five degrees on backward 
extension, 10 degrees on right and left lateral flexion, and 
5 degrees on right and left rotation.  Pain was visibly 
manifested in the lumbosacral spine on motion.  On acute 
flare-ups of pain, the examiner noted that there was probably 
a 10 percent loss in range of motion.  There were no 
paravertebral spasms noted.  There was tenderness to 
palpation of the lumbosacral spine, no postural 
abnormalities, no fixed deformity of the lumbosacral spine; 
no atrophy of the musculature of the back; and no 
neurological abnormalities associated with the lumbosacral 
spine.  

A CT scan of the lumbosacral spine was completed in August 
2002, which revealed that at the L4-L5 levels, the vertebral 
canal remained relatively small although decompressed by 
posterior laminectomy.  Additionally, there was moderate 
hypertrophy of the ligaments and moderate osteoarthropathy 
involving the apophyseal joints.  Consequently, there was 
mild to moderate extrinsic encroachment on the thecal sac 
and/or perineural sheaths, especially from L3 to S1, where 
there was additional extrinsic encroachment by disc 
protrusion (minimal at the L3-4 level, moderate at the L4-5 
level, and there was moderate somewhat asymmetrical 
protrusion at the L5-S1 level).  The examiner noted that the 
study was otherwise negative.  There was no spondylosis or 
spondylolisthesis; no appreciable collapse or compression 
fracture; and no secondary manifestation of neoplasus or 
osteomyelitis.  X-ray studies of the lumbosacral spine done 
in August 2002 disclosed multicentric mild to moderate 
degenerative change with mild or early narrowing of the L4-L5 
intervertebral disc space and asymmetrical mild to moderate 
arthritic irregularity of the SI joints.  Otherwise, the 
study was unremarkable.  The examiner diagnosed post-
operative residuals, status post lumbar laminectomy secondary 
to severe spinal stenosis and neurogenic claudication with 
degenerative disc disease multi-level mild disc protrusions, 
and limitation of motion of the lumbosacral spine.  

The Board notes that the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
specific case."  Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  In this case, the RO has evaluated the veteran's 
lumbosacral spine disability under the provisions of 38 
C.F.R. § 4.71a, Diagnostic Codes 5003 (degenerative 
arthritis, and 5292 (limitation of motion of the lumbosacral 
strain), 38 C.F.R. 4.71a, Diagnostic Code 5292.  Further, the 
Board has considered Diagnostic Code 5293 (intervertebral 
disc syndrome) and Diagnostic Code 5295 (lumbosacral strain.)  
38 C.F.R. 4.71a, Diagnostic Codes 5293, 5295).  

38 C.F.R. § 4.71a, Diagnostic Code 5010 provides that 
traumatic arthritis should be rated as degenerative 
arthritis.  Diagnostic Code 5003 establishes, essentially, 
three methods of evaluating degenerative arthritis which is 
established by x-ray studies:  (1) when there is a 
compensable degree of limitation of motion, (2) when there is 
a noncompensable degree of limitation of motion, and (3) when 
there is no limitation of motion.  Generally, when documented 
by x-ray studies, arthritis is rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the joint involved.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasms, or satisfactory evidence of painful motion.  Read 
together, Diagnostic Code 5003 and 38 C.F.R. § 4.59 provide 
that painful motion due to degenerative arthritis, which is 
established by X-ray, is deemed to be limitation of motion 
and warrants the minimum rating for a joint, even if there is 
no actual limitation of motion.  Schafrath v. Derwinski, 1 
Vet. App. 589, 592-93 (1991), Lichtenfels v. Derwinski; 
1 Vet. App. 484, 488 (1991).  

Under Diagnostic Code 5292 for limitation of motion of the 
lumbar spine, a 10 percent rating is warranted for slight 
limitation; a 20 percent evaluation for moderate limitation; 
and a maximum of 40 percent for a severe limitation.  
38 C.F.R. 4.71(a), Diagnostic Code 5292.  

The Board notes that the rating criteria associated with 
Diagnostic Code 5293 changed effective as of September 23, 
2002.  Pursuant to Karnas v. Derwinski, 1 Vet. App. 308, 311, 
(1991), where a law or regulation changes after the claim has 
been filed or reopened before an administrative or judicial 
process has concluded, the version most favorable to the 
veteran applies unless Congress provides otherwise, or 
permits the VA Secretary to do otherwise.  Thus, both the 
current and the former rating criteria for Diagnostic Code 
5293 have been considered in determining the outcome in this 
veteran's case.  

Under the prior rating criteria for Diagnostic Code 5293, a 
10 percent evaluation was warranted for mild attacks, a 20 
percent rating was merited for moderate recurring attacks, 
and a 40 percent evaluation was assigned for severe recurring 
attacks, with intermittent relief.  38 C.F.R. § 4.71(a), 
Diagnostic Code 5293.  

Effective September 22, 2002, 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 provides that intervertebral disc syndrome 
(preoperatively or postoperatively) is evaluated either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under Sec. 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  With incapacitating episodes having a total 
duration of at least six weeks during the past 12 months, a 
60 percent evaluation is warranted.  With incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months, a 40 percent 
evaluation is warranted.  

For purposes of evaluations under Diagnostic Code 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293.

When evaluating on the basis of chronic manifestations, 
orthopedic disabilities are to be evaluated using criteria 
for the most appropriate orthopedic diagnostic code or codes.  
Neurologic disabilities are to be evaluated separately using 
criteria for the most appropriate neurologic diagnostic code 
or codes.  38 C.F.R. § 4.71a, Diagnostic Code 5293.

If intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, each segment is to be evaluated 
on the basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293.

Lumbosacral strain is rated under Diagnostic Code 5295.  
38 C.F.R. 4.71, Diagnostic Code 5295.  This diagnostic code 
provides a 20 percent evaluation where the veteran 
experiences muscle spasm on extreme forward bending and loss 
of lateral spine motion unilaterally in a standing position.  
To warrant the maximum rating of 40 percent under this 
diagnostic code, the veteran must show severe strain, with 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, with marked limitation of forward bending 
in a standing position; loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  38 C.F.R. 4.71, Diagnostic Code 5295.

First, addressing the veteran's symptoms associated with 
lumbosacral strain and degenerative changes under Diagnostic 
Code 5292 as per provisions under Diagnostic Code 5003, the 
Board notes that an evaluation in excess of 20 percent under 
these rating criteria is not warranted.  In other words, 
objective evidence of impairment of the low back does not 
substantiate the presence of severe limitation of motion.  As 
noted herein, although the veteran complained of pain on 
range of motion testing, VA examinations revealed essentially 
normal findings with no more than mild to moderate limitation 
of motion due to pain.  Moreover, there is no clinical 
evidence to support functional impairment associated with 
disability of the low back.  Therefore, Diagnostic Code 5292 
does not provide for a higher rating than the current 
20 percent for the veteran's service-connected lumbosacral 
spine disability with degenerative changes.  
38 C.F.R. 4.71(a), Diagnostic Code 5292.  Absent medical 
evidence of severe limitation of motion, the veteran's 
service-connected low back disability does not warrant an 
evaluation in excess of 20 percent.  Thus, under Diagnostic 
Code 5292, the veteran's claim is denied.  

Pursuant to Diagnostic Code 5293, the Board first notes that 
although the veteran has complained of increased pain 
associated with his lumbosacral strain and degenerative 
changes, VA examination findings as noted herein revealed no 
worsening in his condition over time-at least not so far as 
to warrant a higher evaluation on the basis of functional 
loss due to pain.  Further, there are no findings of severe 
intervertebral disc syndrome with recurring attacks or 
incapacitating episodes with a duration of at least four 
weeks during the past 12 months so as to warrant the next 
higher rating of 40 percent under either the former or 
current rating criteria.  The Board finds that the service-
connected disability picture is not shown to be consistent 
with that reflective of intervertebral disc syndrome with 
neurological findings appropriate to such disease of the 
lumbar spine.  

Although the Board recognizes that under the new criteria, 
there are two bases for evaluation, incapacitating episodes 
and separate orthopedic and neurologic symptoms, there simply 
is no evidence of such impairment so as to warrant a higher 
rating under this code from either standpoint.  As to the 
orthopedic symptoms, there are no instances of incapacitating 
episodes of the duration required, or for that matter, there 
is no medical evidence of incapacitation for any period of 
time.  Further, even in consideration of pain on motion, as 
noted above, there is no basis for an evaluation in excess of 
20 percent for limitation of motion under Diagnostic Code 
5292.  With respect to neurological deficits, symptomatology 
associated with degenerative disc disease is no greater than 
mild and is nonradiating in nature.  Overall, examination 
findings report no neurological abnormalities.  Thus, the 
Board notes that the criteria pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 are not applicable under the facts of 
this case.  See DeLuca v Brown, 8 Vet. App. 202 (1995).  

Lastly, with respect to Diagnostic Code 5295, under this code 
there is no medical evidence of record to substantiate 
impairment that meets the criteria for higher than a 
20 percent evaluation.  Essentially, the veteran's 
lumbosacral spine disability is not manifested by severe 
symptoms with marked limitation of motion on forward bending 
or loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5295.  The clinical evidence as 
noted herein supports that symptomatology associated with the 
veteran's service-connected disability is no greater than 
that associated with the rating criteria for a 20 percent 
evaluation.  Therefore, under Diagnostic Code 5295, the 
veteran's claim is also denied.  

Moreover, the Board has considered the provisions under 
§§ 4.10, 4.40 and 4.45 and concludes that the veteran's 
complaints are not supported by the medical evidence of 
record.  Overall, there is no clinical evidence to support 
swelling, weakness, pain, and excess fatigability that result 
in such functional impairment so as to warrant additional 
disability compensation for the veteran's lumbosacral strain 
with degenerative changes.  38 C.F.R §§ 4.10, 4.40, and 4.45.  
Overall, when taking the evidence as a whole, the veteran's 
disability picture more nearly approximates moderate rather 
than severe disability.  Thus, an evaluation in excess of 
20 percent for lumbosacral strain with degenerative changes 
is not warranted in this case.  The veteran's claim, 
therefore, is denied.  

The Board acknowledges the veteran's statements that his 
service-connected lumbosacral strain with degenerative 
changes has increased in severity and inhibits him in his 
daily activities.  Although the Board does not doubt the 
sincerity of the veteran, he has not presented evidence of 
the requisite training and qualifications in the medical 
field so as to render his statements medically competent.  In 
cases such as this one, which require specialized medical 
knowledge, the veteran must offer competent medical evidence 
in support of his claim.  In this case, the veteran's 
statements are not considered competent in that there is no 
indication that he has the medical training or expertise to 
competently speak to the extent and severity of his symptoms 
associated with his service-connected disability.  Lathan v. 
Brown, 7 Vet. App. 359, 365 (1995); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  

Thus, in light of the foregoing, the Board must deny the 
veteran's claim for an evaluation in excess of 20 percent for 
lumbosacral strain with degenerative changes.  

ORDER

Entitlement to an evaluation in excess of 20 percent for 
lumbosacral strain with degenerative changes is denied.  



	                        
____________________________________________
	JAMES L. MARCH 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

